[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                    FILED
                      FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                             JULY 20, 2009
                              No. 09-10183                 THOMAS K. KAHN
                          Non-Argument Calendar                 CLERK
                        ________________________

                   D. C. Docket No. 08-00046-CR-3-LAC

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                   versus

SUZANNE MARIE KAISER,
a.k.a. Kendal,

                                                          Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                     for the Northern District of Florida
                       _________________________

                               (July 20, 2009)

Before BIRCH, HULL and WILSON, Circuit Judges.

PER CURIAM:

     Suzanne Marie Kaiser appeals her 168-month sentence imposed after she
pled guilty to conspiracy to distribute and possess with intent to distribute at least

5 kilograms of cocaine and 1,000 kilograms of marijuana, in violation of 21 U.S.C.

§§ 841(b)(1)(A)(ii),(b)(1)(A)(vii) and 846, and possession with intent to distribute

at least 5 kilograms of cocaine and 100 kilograms of marijuana, in violation of

21 U.S.C. § 841(b)(1)(A)(ii),(b)(1)(B)(vii) and 18 U.S.C. § 2. On appeal, she

argues that the district court erred by enhancing her sentence for her co-

conspirator’s possession of a firearm in furtherance of the conspiracy. She

contends that this possession was not reasonably foreseeable to her.

      We review for clear error the district court's finding that a co-conspirator's

use of a weapon was reasonably foreseeable. See United States v. Pham, 463 F.3d
1239, 1245 (11th Cir. 2006) (per curiam) (citation and quotation marks omitted).

Clear error occurs if "we are left with a definite and firm conviction that a mistake

has been committed." United States v. Crawford, 407 F.3d 1174, 1177 (11th Cir.

2005) (citation and quotation marks omitted). We have explained that

             [t]he § 2D1.1(b)(1) enhancement may be applied when
             the firearm is possessed by a co-conspirator.       The
             enhancement applies to a co-conspirator when the
             government establishes by a preponderance of the
             evidence that (1) the possessor of the firearm was a
             co-conspirator, (2) the possession was in furtherance of
             the conspiracy, (3) the defendant was a member of the
             conspiracy at the time of possession, and (4) the
             co-conspirator possession was reasonably foreseeable by
             the defendant.

                                            2
Pham, 463 F.3d at 1245 (internal citations and quotation marks omitted).

      In Pham, the defendant's sentence was enhanced because an unloaded pistol,

along with ammunition, marijuana, a scale, and other drug paraphernalia, was

found in his co-conspirator's home. Id. at 1241. On appeal, the defendant objected

to the § 2D1.1(b)(1) firearm enhancement. Id. at 1245. He argued that the use of a

firearm by a co-conspirator was not reasonably foreseeable to the defendant. Id.

      We rejected his argument, noting that "numerous cases have recognized that

guns are a tool of the drug trade," and that "[t]here is a frequent and overpowering

connection between the use of firearms and narcotics traffic." Id. at 1246 (citations

and quotation marks omitted). We also observed that we have "upheld application

of the § 2D1.1(b)(1) enhancement even where defendants claim they were unaware

of the firearm possession." Id. (citation omitted).

      Here, the district court did not clearly err by finding that the rifle at the drug

stash house was reasonably foreseeable to Kaiser. The conspiracy involved more

than 250 kilograms of cocaine and 10,000 pounds of marijuana. Kaiser herself

picked up and transported loads of up to 17 kilograms of cocaine and more than

300 pounds of marijuana. Accordingly, the district court properly found that the §

2D1.1(b)(1) firearm enhancement applied. We affirm Kaiser’s sentences.

      AFFIRMED.



                                           3